       Case 5:18-cv-00185-KGB Document 41 Filed 07/26/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

PINE BLUFF SCHOOL DISTRICT                                           PLAINTIFF

VS.                          NO. 5:18CV185-KGB

ACE AMERICAN INSURANCE COMPANY                                    DEFENDANT

                              NOTICE OF APPEAL

      Notice is hereby given that Plaintiff, Pine Bluff School District (“PBSD”),

hereby appeals to the United States Court of Appeals for the 8th Circuit from the

following:

      1.     Judgment entered July 12, 2019, dismissing Plaintiff’s claims
             with prejudice. Docket No. 40.

      2.     Opinion and Order entered July 12, 2019, granting Defendant’s
             Motion for Summary Judgment. Docket 39.

      3.     Any and all other adverse rulings by the District Court.


                               PINE BLUFF SCHOOL DISTRICT, PLAINTIFF


                               By:   DAVID A. HODGES
                                     DAVID A. HODGES
                                     Attorney at Law
                                     Centre Place
                                     212 Center Street, Fifth Floor
                                     Little Rock, Arkansas 72201-2429
                                     Arkansas Bar No. 65021
                                     Telephone: (501) 374-2400
                                     Facsimile: (501) 374-8926
                                     E-Mail:      david@hodgeslaw.com
                                     Website: www.hodgeslaw.com
